                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8    Benefit of the Certificate Holders of the CWALT,
                                                                 Inc., Alternative Loan Trust 2004-2CB, Mortgage
                                                            9    Pass Through Certificates, Series 2004-2CB
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                    Case No. 2:17-cv-00065-APG-PAL
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            14   FOR THE BENEFIT OF THE CERTIFICATE
                                                                 HOLDERS    OF   THE     CWALT,   INC.,             STIPULATION AND ORDER FOR
                                                            15   ALTERNATIVE LOAN TRUST 2004-2CB,                   EXTENSION OF TIME TO FILE
                                                                 MORTGAGE         PASS        THROUGH               OPPOSITION TO PACIFIC HARBORS-
                                                            16   CERTIFICATES, SERIES 2004-2CB,                     STONEGATE PROPERTY OWNERS
                                                                                                                    ASSOCIATION'S RENEWED MOTION
                                                            17                         Plaintiff,                   TO DISMISS
                                                                 vs.
                                                            18                                                      (FIRST REQUEST)
                                                                 DOROTHY         HARBER,     an     individual;
                                                            19   BLACKROSE INVESTMENTS LLC, a Nevada
                                                                 limited  liability company;     DEVIATION
                                                            20   INVESTMENTS LLC, a Nevada limited liability
                                                                 company;     HAMPTON       &      HAMPTON
                                                            21   COLLECTIONS LLC, a Nevada limited liability
                                                                 company; PACIFIC HARBORS-STONEGATE
                                                            22   PROPERTY OWNERS ASSOCIATION, a
                                                                 Nevada     non-profit   corporation;     DOE
                                                            23   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            24
                                                                                       Defendants.
                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {42766695;1}
                                                                 48016273;1
                                                                 DEVIATION INVESTMENTS LLC, a Nevada
                                                            1    limited liability company,
                                                            2                          Counterclaimant,
                                                            3    vs.
                                                            4    THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            5    FOR THE BENEFIT OF THE CERTIFICATE
                                                                 HOLDERS      OF  THE   CWALT,    INC.,
                                                            6    ALTERNATIVE LOAN TRUST 2004-2CB,
                                                                 MORTGAGE          PASS      THROUGH
                                                            7    CERTIFICATES, SERIES 2004-2CB; DOES I
                                                                 through X and ROE BUSINESS ENTITIES I
                                                            8    through X,
                                                            9                          Counterdefendants.
                                                            10
                                                                          The Bank of New York Mellon fka The Bank of New York as Trustee for the Benefit of the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Certificate Holders of the CWALT, Inc., Alternative Loan Trust 2004-2CB, Mortgage Pass Through
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 Certificates, Series 2004-2CB (BoNYM) and Pacific Harbors-Stonegate Property Owners
                                                            13
                                                                 Association (Pacific), hereby stipulate and agree that BoNYM shall have an additional twenty-one
                                                            14
                                                                 (21) days, up to and including March 22, 2019, to file its response to Pacific's renewed motion to
                                                            15
                                                                 dismiss The Bank of New York Mellon's complaint, which is currently due on March 1, 2019,
                                                            16
                                                                 pursuant to ECF No. 36. Pacific's motion was filed on February 15, 2019.
                                                            17
                                                                 . . .
                                                            18
                                                                 . . .
                                                            19
                                                                 . . .
                                                            20
                                                                 . . .
                                                            21
                                                                 . . .
                                                            22
                                                                 . . .
                                                            23
                                                                 . . .
                                                            24
                                                                 . . .
                                                            25
                                                                 . . .
                                                            26
                                                                 . . .
                                                            27
                                                                 . . .
                                                            28
                                                                 {42766695;1}                                  2
                                                                 48016273;1
                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 20th day of February, 2019.

                                                            4
                                                                 AKERMAN LLP                                                 LEACH KERN GRUCHOW ANDERSON
                                                            5                                                                SONG

                                                            6    /s/Natalie L. Winslow _____________                         /s/Ryan D. Hastings__________________
                                                                 DARREN T. BRENNER, ESQ.                                     SEAN L. ANDERSON, ESQ.
                                                            7                                                                Nevada Bar No. 7259
                                                                 Nevada Bar No. 8386                                         RYAN D. HASTINGS, ESQ.
                                                                 NATALIE L. WINSLOW, ESQ.                                    Nevada Bar No. 12394
                                                            8
                                                                 Nevada Bar No. 12125                                        2525 Box Canyon Drive
                                                            9    1635 Village Center Circle, Suite 200                       Las Vegas, NV 89128
                                                                 Las Vegas, Nevada 89134
                                                            10                                                               Attorneys for Pacific Harbors-Stonegate
                                                                 Attorneys for The Bank of New York Mellon                   Property Owners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   fka The Bank of New York as Trustee for the
                                                                 Benefit of the Certificate Holders of the CWALT,
                      LAS VEGAS, NEVADA 89134




                                                            12   Inc., Alternative Loan Trust 2004-2CB, Mortgage
AKERMAN LLP




                                                                 Pass Through Certificate, Series 2004-2CB
                                                            13

                                                            14

                                                            15

                                                            16                                                       ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                            _________________________________________
                                                            19                                              UNITED STATES DISTRICT COURT JUDGE
                                                                                                            Dated: February 21, 2019.
                                                            20

                                                            21                                              DATED: _________________________________

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {42766695;1}                                           3
                                                                 48016273;1
